Citation Nr: 0703755	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  04-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation higher than 10 percent for 
service-connected tendonitis, anterior cruciate ligament, 
left knee with early degenerative joint disease.

2.  Entitlement to an initial evaluation higher than 10 
percent for service-connected chronic right paralumbar 
strain.  

3.  Entitlement to service connection for a right knee 
disorder including as secondary to service-connected 
tendonitis, anterior cruciate ligament, left knee with early 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to May 1979.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2002 and September 2005 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.  

In the December 2002 rating decision, the RO denied the 
veteran's claims for entitlement to an evaluation higher than 
10 percent for his service-connected left knee disability and 
service connection for a right knee disorder.  

In the September 2005 rating decision, the RO granted service 
connection for chronic right paralumbar strain assigning an 
initial disability rating of 10 percent and bilateral hip 
strain assigning a noncompensable evaluation; however, the 
veteran has only filed a notice of disagreement and perfected 
an appeal with respect to the issue of entitlement to a 
higher initial rating for his service-connected low back 
disability.  Thus, the Board notes that the veteran's 
bilateral hip claim is not subject to appellate review.  

The Board notes that the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge in June 
2006.  The transcript of the hearing is associated with the 
claims file and has been reviewed.  


The Board also observes that additional medical evidence was 
associated with the claims folder in June 2006, which was 
after the August 2005 supplemental statement of the case 
(SSOC) that last addressed the veteran's right and left knee 
claims.  Nonetheless, the veteran signed a waiver of his 
right to initial RO consideration of the additional evidence 
at the June 2006 Travel Board hearing with respect to his 
knee claims and such is reflected in the record.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2006).  The Board further observes that 
the RO issued a Statement of the Case (SOC) in July 2006 
regarding the veteran's low back claim that considered the 
additional medical evidence.  

Furthermore, the record shows that the veteran requested a 
Travel Board hearing with respect to his back claim in his 
August 2006 VA Form 9; however, an October 2006 letter 
written by the veteran's representative reveals that the 
veteran asked that his claims folder be forwarded to the 
Board in lieu of a Travel Board hearing.  Thus, the veteran's 
hearing request is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record shows that the 
veteran's service-connected left knee disability is not 
manifested by impairment of the tibia and fibula; ankylosis; 
recurrent subluxation or lateral instability; or dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain and effusion into the joint.  Additionally, the 
veteran's left knee disability did not require removal of 
symptomatic semilunar cartilage and was not productive of 
limitation of left leg flexion to 30 degrees or less or 
limitation of leg extension to 15 degrees or more at any time 
relevant to the appeal period.  

3.  The competent medical evidence of record does not show 
that the veteran's service-connected low back disability is 
manifested by forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or ankylosis of the entire thoracolumbar spine.

4.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed right knee disorder 
was caused or aggravated by his service-connected left knee 
disability.  The medical evidence also does not show that a 
right knee disorder is related to military service or that 
right knee arthritis manifested to a compensable level within 
a year of discharge.  
  

CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation higher than 10 
percent for service-connected tendonitis, anterior cruciate 
ligament, left knee with early degenerative joint disease 
have not been met or approximated.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5010-
5024 (2006).  

2.  The schedular criteria for an evaluation higher than 10 
percent for service-connected chronic right lumbar strain 
have not been met or approximated.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§  3.102, 3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5237 
(2006).  

3.  A right knee disorder is not proximately due to or the 
result of the veteran's service-connected tendonitis, 
anterior cruciate ligament, left knee with early degenerative 
joint disease and was not otherwise incurred in or aggravated 
by active service.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In September 2002 correspondence, the RO advised the veteran 
of what the evidence must show to establish entitlement to an 
increased evaluation for a service-connected disability as 
well as entitlement to service connection for a disability 
caused by a service-connected condition with respect to his 
left and right knee claims.  The RO also described the type 
of evidence that would support those claims and asked the 
veteran to provide certain information regarding any 
treatment or evidence not previously identified to include 
private medical records so that VA could request the records 
on his behalf.  The RO further requested that the veteran 
send the information describing additional evidence or the 
evidence itself to the RO by October 19, 2002.  Moreover, the 
RO explained to the veteran that VA may be able to pay him 
from the date his claim was received if the information or 
evidence was received within one year from the date of the 
letter and VA decided that he was entitled to benefits.  
Thus, the RO apprised the veteran of the information and 
evidence necessary to substantiate his left and right knee 
claims including which information and evidence that he was 
to provide and which information and evidence that VA will 
attempt to obtain on his behalf, essentially asked the 
veteran to provide any evidence in his possession that 
pertained to those claims, and advised the veteran regarding 
the elements of effective date and degree of disability prior 
to the December 2002 rating decision.  38 C.F.R. § 3.159 
(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    

In March 2005 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to an 
additional disability caused or aggravated by a service-
connected disability as well as entitlement to an increased 
evaluation for a service-connected disability with respect to 
the veteran's low back claim in addition to his other claims.  
The RO also specifically described the types of evidence that 
would support the veteran's low back claim and asked the 
veteran to send any evidence in his possession that pertained 
to his claim.  38 C.F.R. § 3.159 (b)(1) (2006).  The RO 
further explained how VA determined the disability rating and 
effective date when it found disabilities to be service 
connected and provided examples of evidence that the veteran 
should provide or tell VA about that would affect the 
assignment of a disability rating and effective date for any 
benefits awarded for his claims.  Thus, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his low back claim including which information 
and evidence that he was to provide and which information and 
evidence that VA will attempt to obtain on his behalf, asked 
the veteran to provide any evidence in his possession that 
pertained to those claims, and advised the veteran regarding 
the elements of effective date and degree of disability prior 
to the September 2005 rating decision.  38 C.F.R. § 3.159 
(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002);  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).    

The Board additionally observes that the RO provided the 
veteran with a copy of the December 2002 and September 2005 
rating decisions, the April 2004 and July 2006 Statements of 
the Case (SOC), and the August 2005 Supplemental Statement of 
the Case (SSOC), which cumulatively included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA medical examinations of his knees in October 
2002, March 2004, and August 2005 and a medical examination 
of his back in April 2005.  In addition, the RO scheduled the 
veteran's June 2006 Travel Board hearing.  Furthermore, the 
veteran's VA treatment records dated from November 1999 to 
June 2006, private medical records dated in February 2002 and 
June 2003, and service medical records are associated with 
the claims folder.  The veteran has not made the RO or the 
Board aware of any other evidence relevant to this appeal 
that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  


II. 	Increased Evaluations for Left Knee and Low Back 
Disabilities

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
the increased rating claim for the veteran's left knee 
disability, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

An appeal from the initial assignment of a disability rating, 
such as the increased rating claim for the veteran's low back 
disability, requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     



Evaluation Higher Than 10 Percent for Left Knee Disability 

The veteran's service-connected tendonitis, anterior cruciate 
ligament, left knee with early degenerative joint disease is 
currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5024 (2006).  The Board notes 
that Diagnostic Code 5010 for arthritis due to trauma and 
substantiated by x-ray findings instructs that the veteran's 
disability be rated as degenerative arthritis.  Id.  
Diagnostic Code 5024 for tenosynovitis similarly provides 
that a disability rated under that diagnostic code will be 
rated on limitation of motion of affected parts as 
degenerative arthritis.  Degenerative arthritis is rated 
based on limitation of motion of the affected joint under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  Therefore, the Board will consider the 
veteran's left knee disability under the diagnostic codes 
pertaining to limitation of knee function.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5263 (2006). 

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5260 (limitation of leg flexion), the 
competent medical evidence must show that the veteran's 
service-connected left knee disability is manifested by 
flexion limited to 30 degrees.  The medical evidence of 
record, however, does not depict such a disability picture.  
The veteran reported at the June 2006 Travel Board hearing 
that he was able to flex to approximately 90 degrees with his 
left knee.  In addition, the documented range of motion 
findings from October 2001 to August 2005 reveal that the 
veteran demonstrated a range of left knee flexion from 110 to 
140 degrees during that time.  Thus, it is clear that the 
veteran's limitation of left knee flexion is not limited to 
the degree required for a 20 percent evaluation under 
Diagnostic Code 5260.   

In order for the veteran to receive a 20 percent rating under 
Diagnostic Code 5261 (limitation of leg extension), the 
competent medical evidence must show that his left knee 
disability is manifested by extension limited to 15 degrees.  
However, the veteran does not contend and the medical 
evidence does not show that he demonstrates such a degree of 
limited left leg extension.  The veteran reported at the June 
2006 Travel Board hearing that he was able to fully extend 
his left leg.  In addition, there is no indication in the VA 
or private treatment records that the veteran is only able to 
extend to 15 degrees or greater.  Therefore, the assignment 
of a higher evaluation under Diagnostic Code 5261 is also not 
warranted.   
  
The Board acknowledges that the veteran has repeatedly 
complained of pain, stiffness, and weakness associated with 
his left knee disability.  The record also reveals that the 
veteran has at various times taken medication to treat pain 
associated with his left knee disability.  Nevertheless, 
there are no objective medical findings that any pain on use 
or during flare-ups, abnormal movement, fatigability, 
incoordination, or any other such factors resulted in the 
veteran's left knee being limited in flexion or extension to 
the extent required for an increased rating based on 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995) (holding that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2006).  Indeed, 
the March 2004 and August 2005 VA medical examiners each 
considered the veteran's complaints of pain and related 
factors in the reported range of motion findings involving 
the left knee.  Although subsequent treatment records from 
August 2005 to June 2006 show that the veteran continued to 
complain of left knee pain at various times and demonstrated 
pain with range of motion in October 2005, it is also shown 
that the veteran was able to demonstrate a left lower 
extremity range of motion that was within normal limits in 
December 2005 and March 2006.  Thus, such factors have 
already been contemplated in the currently assigned 
disability evaluation for the veteran's left knee disability.  

The Board also notes that the maximum disability rating under 
both Diagnostic Code 5263 for genu recurvatum and Diagnostic 
Code 5259 for removal of symptomatic, semilunar cartilage is 
10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 6263 (2006).  
Thus, a disability rating higher than the current 10 percent 
is not available under those diagnostic codes.  In addition, 
there is no medical evidence of malunion or nonunion of the 
tibia and fibula, semilunar, dislocated cartilage with 
frequent episodes of "locking," pain and effusion into the 
joint, or ankylosis associated with the service-connected 
left knee disability that would support a 



higher evaluation under the criteria set forth in Diagnostic 
Codes 5256, 5258, or 5262.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5262 (2006).

Furthermore, the veteran is not entitled to a separate 
evaluation under Diagnostic Code 5257 (other impairment of 
the knee) for recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006); VAOPGCPREC 
23-97.  The Board recognizes that the veteran's recent 
treatment records show that he has reported frequent 
"giving-way"episodes involving his left knee, a history of 
instability of the left knee, and the current use of a left 
knee brace.  It is additionally noted that a private 
physician wrote that the veteran objectively demonstrated 
laxity to his left knee and a positive Lachman's sign in 
February 2002.  Nevertheless, the overall disability picture 
as shown by the evidence does not indicate that his left knee 
disability is manifested by recurrent subluxation or lateral 
instability.  Although a VA physician's assistant wrote in 
December 2002 that the veteran complained of knee instability 
and he explained to the veteran that frequent weeks of brace 
wearing can contribute to some instability, his physical 
examination showed no objective findings of left knee 
instability as the drawer, Lachman, and McMurray tests were 
all negative.  VA treatment records from October 2001 to 
August 2005 also contain no objective findings of left knee 
instability upon related testing.  While the January 2006 VA 
medical examiner associated the veteran's frequent collapsing 
and falling to his degenerative joint disease of the left 
knee, he did not test the stability of the veteran's left 
knee during that examination or specifically identify 
instability of the left knee.  Indeed, it is clear that his 
assessment was based solely on the veteran's account that his 
left knee collapsed easily.  Thus, the Board finds that the 
objective medical evidence does not show that the veteran has 
recurrent subluxation or lateral instability of the left knee 
and the assignment of a separate evaluation on that basis is 
not warranted under Diagnostic Code 5257.

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than the currently assigned 10 
percent for the veteran's service-connected left knee 
disability on a schedular 



basis.  In addition, the evidence does not reflect that the 
veteran's left knee disability has caused marked interference 
with the veteran's employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, a referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.


Initial Evaluation Higher Than 10 Percent for Chronic Right 
Paralumbar Strain

The veteran service-connected chronic right paralumbar strain 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237(2006).     

The Board notes that a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height under the General 
Rating Formula for Diseases and Injuries of the Spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2006).  A 
20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Id.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Id.  A 50 percent rating is assigned 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Id.  A 100 percent rating is assigned for unfavorable 
ankylosis of the entire spine.  Id.  



The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

A review of the medical evidence reveals that the severity of 
the veteran's limitation of thoracolumbar spine motion is not 
commensurate with the schedular criteria associated with the 
next higher 20 percent disability rating.  At the April 2005 
VA spine examination, the veteran exhibited forward flexion 
to 70 degrees and a combined range of motion of 145 (when 
taking into full account the veteran's reported pain on 
motion.)  While the VA treatment records from August 2005 to 
June 2006 reveal that the veteran frequently sought treatment 
for increased symptoms associated with his low back 
disability to include physical therapy to increase his range 
of motion, x-rays taken in November 2005 show a normal lumbar 
spine and the veteran's physical therapist noted that the 
veteran's low back range of motion was within normal limits 
in February 2006.  In addition, the medical evidence does not 
show that the veteran demonstrates muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Although the April 2005 VA examining 
physiatrist wrote that the veteran demonstrated slight right 
paralumbar muscle guarding and took short steps with his left 
leg but had no paralumbar muscle spasms, he did not suggest 
that any abnormality associated with the veteran's gait was 
due to symptoms related to his low back disability rather 
than his service-connected left knee disability or 
nonservice-connected right knee disorder.  It is further 
noted that the veteran objectively demonstrated some 
tenderness and muscle spasms in the right low back in 
November 2005; however, the examiner at that time also did 
not indicate that the severity of such symptomatology 
resulted in an abnormal gait.  Moreover, there is no 
indication in the record that the veteran objectively 
demonstrates ankylosis of the entire thoracolumbar spine, 
favorable or nonfavorable, as a result of his service-
connected low back disability at any time relevant to the 
appeal period.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of an evaluation higher than the currently assigned 10 
percent for the veteran's service-connected low back 
disability on a schedular basis.  In addition, the evidence 
does not reflect that the veteran's low back disability has 
caused marked interference with the veteran's employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Thus, a 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2006) is 
not warranted.


III. 	Service Connection for Right Knee Disorder

The veteran essentially contends that his service-connected 
left knee disability caused him to overuse the right leg and 
that such overuse led to a current right knee disorder.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Service connection may also be granted for disability or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  

In the present case, the medical evidence of record clearly 
shows that the veteran currently suffers from a right knee 
disorder.  The March 2004 VA examining physician diagnosed 
the veteran with right knee degenerative joint disease of the 
patella.  The veteran's VA treatment records also include 
findings of early degenerative joint disease involving the 
right knee.  

Nevertheless, the medical evidence does not additionally show 
that the veteran's current right knee disorder was caused or 
aggravated by his service-connected left knee disability.  
After examination of the veteran and review of his medical 
records, the March 2004 VA examining physician concluded that 
it was less likely than not that the veteran's right knee 
disorder was related to his service-connected left knee 
disability.  The conclusion offered by the March 2004 VA 
examining physician is the only clear and competent medical 
opinion of record.  The Board notes that a VA nurse 
practitioner wrote in March 2002 that the veteran's right 
knee pain at that time was "possibly" a strain due to 
guarding of the left knee; however, her opinion was clearly 
speculative and did not specifically link the veteran's 
degenerative joint disease of the right knee to his service-
connected left knee disability.  The Board further observes 
that the veteran has repeatedly reported and told examiners 
that his left knee disability caused his right knee disorder; 
however, he lacks the necessary medical expertise to render a 
competent opinion regarding the cause of his right knee 
disorder.  Grottveit v. Brown, 5 Vet.App. 91 (1993).  

Furthermore, the veteran is not otherwise entitled to service 
connection for his right knee disorder on a direct or 
presumptive basis.  The veteran does not contend and the 
evidence does not show that his current right knee disorder 
is related to active military service or that arthritis of 
the right knee manifested to a compensable degree within a 
year of discharge.  Indeed, the earliest finding of 
degenerative joint disease involving the right knee is noted 
in 2001, approximately 22 years after service.      

Based on the foregoing, the preponderance of the evidence 
weighs against the award of service connection for the 
veteran's right knee disorder.  Under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  As the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation higher than 10 percent for 
service-connected tendonitis, anterior cruciate ligament, 
left knee with early degenerative joint disease is denied.

Entitlement to an initial evaluation higher than 10 percent 
for service-connected chronic right paralumbar strain is 
denied.  

Entitlement to service connection for right knee disorder 
including as secondary to service-connected tendonitis, 
anterior cruciate ligament, left knee with early degenerative 
joint disease is denied.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


